Title: William Bingham to the American Commissioners, 10 February 1779
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
St. Pierre, Martinique, Feby 10th. 1779.
A glaring Act of Injustice has been done to some American Seamen in this place, which calls aloud for Redress & Retribution.—
These unfortunate Men, to the Number of 18, had been carried Prisoners into Great Britain, &, having escaped from their Confinement, repaired to Plymouth, where a Number of armed Cruizers were fitting out.— They entered into the Service of one of them, with a determined Resolution of getting Possession of the Vessel, as soon as an Opportunity of effecting their Designs might offer.—
The Vessel sailed from Plymouth the 2d of January, &, the 13th of the same Month, the Americans rose upon the Officers & Crew, got Possession of the Vessel, & sent the Captain, & some others who were disaffected to their Interest, on board of an English Brigantine, then in Sight. They immediately changed their Course, & directed it for this Island, where they arrived the 6th Instant.— The Evening previous to their Arrival, being very near the Land, one of the Forts fired upon them, which inclined them to seek the Protection of a French Frigate, which was at a small Distance from them. They informed the Captain of the Circumstances of their Situation; who immediately ordered a Guard on board, who brought the Vessel into Port.
The Americans had Permission to come on Shore, & they brought me their Logg Book, with the Vessels Commissions, which were issued by the Admiralty of Great Britain, & had the Admiralty Seal affixed to them; & some other Papers.—

After having examined into the Affair very minutely, I informed the General of the Result of my Enquiries, who gave Orders that the Vessel should be delivered up to the Americans, as their lawful Prize.—
The Judge of the Admiralty, (Monsr. Petit,) to counteract the Designs of the General, & who from interested Motives, has for a long Time past been endeavouring to bring the Trial of American Prizes into the Admiralty Courts here, in Revenge for the Disappointment, procured a Declaration from one of the Officers & Crew of the Frigate, & in Defiance of Reason, Justice, & the Spirit of the Treaty, condemned her as a lawful Prize to the French Frigate.
I have the Honor to inclose You a Copy of the Sentence, & you will observe on what frivolous & unsubstantial Grounds the Judgment, operating so much to the Disadvantage of these Men, is founded.—
The cruel Treatment they have met with, from the pitiful Resentment of the Judge of the Admiralty, is hardly to be described. They have not only been palpably dispoiled of their Property, after bravely venturing their Lives for it, but were ignominiously thrown into a common Prison, altho’ I informed the Judge of the Admiralty that they were American Subjects, known to be such, by the concurring Testimony of many hundred of their Countrymen, who were here upon the Spot, & declared to the Truth of it.—
I laid before the Judge the Resolve of Congress that encouraged the American Seamen to take Possession of English Vessels that they entered on board of, as an Act of retaliative Justice, which our Enemies had long since set the Example of.— But all that I could urge on the Occasion could have no Effect upon the Opinion of a Man, who, from private & interested Views, has sacrificed & set at nought the Interests of a whole Nation, on whose behalf I claimed but Justice from him.—
To describe the Effect that this Act of Partiality & Injustice has had, upon the Minds of every American in this place, would be entering into the History of settled Resentment, which the continuation of such unjust Practices may ripen into a National Animosity, the Consequences of which are of the most alarming Nature.—
There was an Instance, not long since, of an American Vessel, that sailed from Virginia, bound to St. Eustatius, that was taken by a French Privateer & carried into Guadaloupe, & there condemned, from the single Circumstance of the Captain having thrown a Letter overboard, whilst the Privateer was in Chase of him, which, by a misconstruction of the 3d Article of an Ordonnance, to regulate the Affairs of Prizes, subjects a Vessel & Cargoe to Condemnation.— It was in vain I wrote, in vain I expostulated on the Subject, for I find that the Sentences of these Judges, like the Laws of the Medes & Persians, are irrevocable.—
I beg leave most earnestly to request that Application may be made for the Redress of such violated Rights, that the Sentence of Condemnation of this Vessel may be revoked, & that the Judge of the Admiralty may be called to an Account for his Partiality.—
I expect that the Proceeds of this Prize will be lodged in the Treasury, untill the sentence of Condemnation will be confirmed or revoked.— I request that you will make known to me the Result as Soon as possible.
I have the honor to be with due Respect Gent Your obed hble servt
Wm Bingham
 
Notation: W. Bingham St. Pierre de La Martinique, 10 Feby. 1779.
